                             United States District Court
                           Western District of North Carolina
                                  Asheville Division

       Mitchell Joseph Martin,         )             JUDGMENT IN CASE
                                       )
              Plaintiff,               )              1:17-cv-00329-FDW
                                       )
                 vs.                   )
                                       )
         Chad Murray, et al,           )
           Defendant(s).               )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s January 30, 2019 Order.

                                               January 30, 2019
